DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 11/21/2018.
2.	The instant application is a national stage entry of PCT/GB2017/051490, International Filing Date: 05/25/2017, claims foreign priority to 1609220.7, filed 05/25/2016 in United Kingdom.

Claim status
3.	In the claim listing of 11/21/18 claims 1-5, 8-10, 13-22 and 25 are pending in this application. Claims 4, 5, 8-10, 13-18, 20-22 and 25 are amended. Claims 6-7, 11-12, 23-24 and 26 are canceled. The amendments do not introduce the new matter.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
5.	Applicant’s election of Group I claims 1-5, 8-10, 13-18 and 20- 22 in the reply filed on7/13/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
6.	Claims 19 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/22.
7.	Claims 1-5, 8-10, 13-18 and 20-22 are under prosecution.

Information Disclosure Statement
8.	The information disclosure statements (IDS) submitted on 4/9/20 and 7/14/22 are being considered by the examiner. All the references cited therein have been considered by the examiner. 

Specification- Objected
9.	The disclosure is objected to because it contains an embedded hyperlink in page 67, last line. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Specification is nucleic acid sequence compliant
10.	The specification is nucleic acid compliant as nucleic acid sequences present in the specification have been identified by SEQ ID NOS.

Claim Objections
11.	Claims 2-5, 8-10, 13-18 and 20-22 are objected to because of the following informalities:
	Claims 2-5, 8-10, 13-18 and 21-22 are objected over the recitation of “A method” in line 1 because said claims do not  provide support for the recitation of “A method” of claim 1. Applicant is suggested to use the recitation of “The method” to overcome said objection.
	Claim 20 is objected over the recitation of “a method” in line 2 because said claims do not  provide support for the recitation of “A method” of claim 1. Applicant is suggested to use the recitation of “the method” to overcome said objection
	Appropriate corrections are required.

Allowable Subject Matter
12.	The following is a statement of reasons for the indication of allowable subject matter:  
It is in the examiner’s opinion the arts of the record including the ones cited in the IDS alone or in combination teach step ‘a’ of contacting the template polynucleotide with a MuA transposase and a population of double stranded MuA substrates each comprising an overhang at one or both ends of one strand such that the transposase fragments the template polynucleotide and ligates a substrate to one or both ends of the double stranded fragments and thereby producing a plurality of fragment/substrate constructs but do not teach the step ‘b’ of instant claim 1 of using a translocase (i.e., helicase) to remove the MuA transposases from the constructs.

	WRITTEN OPINION OF THE INTERNATIONAL SEARCHING AUTHORITY

13.	During the prosecution of the parent PCT/GB2017/0151490, wherein the claimed subject matter is similar to instant claim 1, the examiner stated that the closest state of the art D2 (WO 2015/022544, cited in the IDS of 4/9/20) in example 1 or D3 (WO 2016/059363, cited in the IDS of 4/9/20, pg. 46) disclose heat inactivation
and removal of the Mu transposase from the modified template. Claim 1 differs in that a translocase is used for Mu transposase removal.
	The technical effect is that the procedure is non-denaturing and thus more gentle
towards other enzymatic components of the system. The problem to be solved is the provision of a non-denaturing method of removing a transposase. The proposed solution is to use a translocase and in view of the technical effect an inventive step is
acknowledged.

Conclusion
14.	Claims 2-5, 8-10, 13-18 and 20-22 are objected. The subject matter of claim 1 is  free of the arts of the record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634